 1

 2

 3                                                                          JS-6
 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11
     ERIN MARTIN, an individual,               Case No. 8:19-cv-01317-JLS-ADS
12
                      Plaintiff,               ASSIGNED TO THE HONORABLE
13                                             JUDGE JOSEPHINE L. STATON
          vs.
14                                             ORDER GRANTING JOINT
     NATIONSTAR MORTGAGE LLC;                  STIPULATION DISMISSING
15   XOME REALTY SERVICES LLC;                 ACTION WITH PREJUDICE
     and DOES 1 to 100, inclusive,
16
                      Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

                ORDER GRANTING JOINT STIPULATION DISMISSING ACTION WITH PREJUDICE
 1   TO THE HONORABLE COURT:

 2               Upon consideration of the Parties’ Joint Stipulation Dismissing Action
 3   with prejudice and good cause appearing,
 4               IT IS HEREBY ORDERED THAT:
 5               1. Plaintiff’s Complaint and this entire action is dismissed with prejudice
 6                  Pursuant to Federal Rule of Civil Procedure 41(a)
 7               2. Each party shall bear its own attorney’s fees and costs in connection
 8                  With the prosecution and defense of this action.
 9

10               IT IS SO ORDERED.
11

12   Dated: September 30, 2019
13
                                                     JOSEPHINE L. STATON
                                                     _______________________
14                                                   JUDGE JOSEPHINE L. STATON
15                                                   U.S. DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27
                                                1.
28

             ORDER GRANTING JOINT STIPULATION DISMISSING ACTION WITH PREJUDICE
